Title: From Abigail Smith Adams to Ann Quincy Packard, 11 March 1805
From: Adams, Abigail Smith
To: Packard, Ann Quincy



Quincy March 11th 1805

with the only and beloved daughter of my late venerable and respected Friend I pour the tear of Sympathy, and with a full Heart participate in the Sorrowfull event which has deprived her of one of the most tender and affectionate of parents, one of the best of Mothers—one of the kindest Friends—one of the pleasentest companions and one of the most exeniplary of women. To me she “was a Friend of more than 50 years ripening” my earliest, my constant, and my oldest Friend
Dear departed Spirit wilt thou still be my Friend in those Regions of immortal Bliss to which I trust thou art translated, and whither I hope e’er long to follow thee, let hope dictate what Revelation does not confute, that the Union of Souls may still remain; and that we who are Struggling with sin sorrow, and infirmities may have our part in the attention and kindness of those who have finishd their course, and are now receiving their reward
Hope wipes the tear from sorrows Eye
And faith points upward to the Skye
Scarcly had the Grave closed over the remains of my esteemed Friend Madam Sargent Relict of the late judge e’er it was again opend to receive the remain of one still dearer to me
It is more than 50 years since I became acquainted my acquaintance commenced with her who since became your Mother. I was then but a child and carried by my Grandmother to visit your Grandmother whom I was taught from my earliest years to venerate—as well as to Love and respect her daughter. and this long before any connextion in the family united us in the Bonds of consangunity the early impressions I received were indelibly stamped by time, and confirmed impressed by my own observation and approbation as I advanced in Life and the difference of Age diminishd between us, and became more capable of appreaciating the many virtues of your late excellent parent, in the various Relations she sustaind of daughter wife and mother. in each of them she had few equals—and I know not her Superiour
She had arrived to a very advanced Age with as few of its infirmities as is the lot of humanity always possessing a cheerfullness and a vivacity which whilst it enlivend it delighted, for it was chastned with dignity and decorum.
Peace and esteem is all that Age can hope. these she enjoyd through Life, and having fixed her hopes and expectations upon a solid foundation She is gone to reap the fruit of a well Spent Life
Heaven gives us friends to bless the present Scene presumes them to prepare us for the next Let us my afflicted Friend improve this dispensation to that usefull purpose, and whilst we reflect and treasure up upon the many endearing qualities, and bright virtues which adorned the Life and conversation of your dear departed parent, strive to emulate her example and transplant her virtues into our own lives thus shall we honour her memory and transmit it with lusturi to posterity
That you may derive support and consolation from a firm belief in that Being who disposes all events and Governs in infinate wisdom & mercy and whom we are assured does not willingly afflict but would wipe all tears from all Eyes—is the Sincere /  and fervent desire of /  Your Sympathizing /  Friend 
Abigail Adams